Citation Nr: 0006993	
Decision Date: 03/15/00    Archive Date: 03/23/00

DOCKET NO.  98-11 695	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Newark, New Jersey



THE ISSUE

The propriety of the initial 10 percent disability rating for 
the service-connected multiple lipomas.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Joseph W. Spires, Associate Counsel




INTRODUCTION

The veteran served on active duty from December 1965 to 
October 1967.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 1997 rating decision of the RO.  



REMAND

In a January 1997 statement the veteran explained that, since 
service, he had developed tumors on his arms, upper thighs, 
stomach and chest and that he had "had well over 100 
[tumors] removed."  Indeed, a December 1996 private medical 
statement indicated that the veteran had 61 benign lipomata 
removed during three surgeries, between October 1976 and 
October 1991.  

A February 1997 VA report of skin (other than scars) 
examination noted a "1.5 x 1.5 cm subcuticular nodule of the 
right posterior arm, firm, mobile, and asymptomatic."  The 
report noted that the veteran had reported that he began to 
develop tumors after chemical exposure in the Republic of 
Vietnam and that he had had about 50 tumors removed and that 
"they were called lipomas."  The report also noted 
"[m]ultiple 2 x 0.1 cm surgical scars over the arms, thighs, 
and back."  The report listed a diagnosis of multiple 
lipomas over the trunk and extremities, without evidence of 
chloracne.  The apparently related February 1997 VA report of 
scars (skin) examination noted merely "see skin for scars 
trans."

In the veteran's July 1997 Notice of Disagreement, he 
indicated that he had developed 11 additional lipomas and 
that some itched and others burned.  Also, he stated that, 
due to disfiguring scars on his arms, chest, stomach and 
thighs, he would not wear shorts, bathing suits or short 
sleeved shirts in public.  

In the veteran's June 1998 Substantive Appeal, he stated that 
he had developed 5 additional lipomas and experienced 
constant itching and burning sensations, as well as the 
continued development of new lipomas.  Additionally, he 
stated that the February 1997 VA report of examination was 
inaccurate in that the examiner did not ask to see his 
multiple scars or state whether the lipomas itched or 
recurred.  The veteran also indicated that he had previously 
had 5 operations to remove multiple lipomas and that he would 
"require another operation shortly."  

An August 1998 VA report of skin diseases (other than scars) 
examination noted "about 10, 1 to 2 x 3 cm subcutaneous 
nodules over the trunk, arms and thighs, not painful to the 
touch."  The report also noted "[m]ultiple 2 x 0.3 to 5 x 
0.3 cm linear scars over the truck, arms, thighs, not painful 
to touch, secondary to multiple surgeries for lipomas over 
the years."  The report indicated diagnoses of multiple 
lipomas, with some burning and itching at times, and multiple 
scars secondary to excisions of the lipomas.  

VA regulations require that, for the application of the 
rating schedule, accurate and fully descriptive medical 
examinations are required, with an emphasis upon the 
limitation of activity imposed by the disability.  38 C.F.R. 
§ 4.1 (1999).  Medical as well as industrial history is to be 
considered, and a full description of the effects of the 
disability upon ordinary activity is also required.  Id.  
Where medical reports do not contain sufficient detail, the 
report must be returned for evaluation purposes.  38 C.F.R. 
§ 4.2 (1999).  

New growths of benign skin are to be rated as for eczema 
(Diagnostic Code 7806), dependent upon the location, extent 
and repugnant or otherwise disabling character of the 
manifestations.  38 C.F.R. § 4.118 including Diagnostic Code 
7819 (1999).  Indeed, the record indicates that the veteran's 
service connected multiple lipomas are rated under Diagnostic 
Code 7806 (eczema).  The Board observes that the rating 
criteria of new benign skin growths and eczema require the 
consideration of several factors, including the degree of 
exfoliation, crusting, or lesions, an evaluation of systemic 
or nervous manifestations, an indication of whether the 
disability is exceptionally repugnant or markedly 
disfiguring, and the otherwise disabling character of any 
manifestations.  38 C.F.R. § 4.118 including Diagnostic Codes 
7806 and 7819.  

The record does not contain a report of medical examination 
that considers all of the required evaluation factors.  
Additionally, the VA medical reports indicate that a complete 
review of the veteran's records was not conducted as part of 
the examination process.  The veteran indicated in his June 
1998 Substantive Appeal that he would "require another 
operation shortly."  Furthermore, the record indicates that, 
although the veteran claimed that his symptoms included 
constant itching and burning, the August 1998 VA medical 
report noted that some of the lipomas were itchy and burned 
"at times."  Finally, the RO must consider whether the 
symptomatology associated with the residual scars warrant 
compensable ratings based on being painful and tender.  

In light of the foregoing, the Board is REMANDING this case 
for the following actions:

1.  The RO should take appropriate steps 
to contact the veteran and request that 
he identify the names, addresses, and 
approximate dates of treatment for all VA 
and non-VA health care providers who have 
treated him for the service-connected 
multiple lipomas since service.  After 
obtaining any necessary authorization 
from the veteran, the RO should attempt 
to obtain copies of pertinent treatment 
records identified by the veteran in 
response to this request, which have not 
been previously secured, to specifically 
include records of any additional 
operations to excise lipomas.  

2.  After all relevant treatment records 
are obtained and associated with the 
claims folder, the RO should schedule the 
veteran for a VA examination in order to 
determine the severity of the service-
connected multiple lipomas and residuals 
thereof.  The examiner should determine 
and report on the current level of any 
ulceration, exfoliation, crusting, 
exudation, lesions, scarring and itching.  
The examiner should also indicate whether 
any disability could be characterized as 
exceptionally repugnant or a marked 
disfigurement.  The examiner should also 
report all other systemic and nervous 
manifestations associated with this 
disability, as well as the disabling 
character of all manifestations.  All 
indicated tests must be conducted.  The 
examiner should state whether any of the 
residual scarring is painful and tender 
on objective demonstration or poorly 
nourished with repeated ulceration or 
productive of some limitation of 
function.  The claims folder must be made 
available to and reviewed by the 
examiner, and the examiner should report 
whether the claims folder was indeed 
available and reviewed.  A complete 
rationale for each opinion expressed must 
be provided.  

3.  After undertaking any additional 
development deemed appropriate, the RO 
should conduct a review of the veteran's 
claim.  Due consideration should be given 
to all pertinent laws and regulations as 
well as any additional Diagnostic Code 
which might be relevant.  If the benefit 
sought on appeal is not granted, the 
veteran and his representative should be 
issued a supplemental statement of the 
case, which should include all pertinent 
laws and regulations, and be afforded a 
reasonable opportunity to reply thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  

The veteran need take no further action until he is otherwise 
notified, but he may furnish additional evidence and argument 
while the case is in remand status.  Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992); Booth v. Brown, 8 Vet. App. 109 
(1995); Kutscherousky v. West, 12 Vet. App. 369 (1999).  

In taking this action, the Board implies no conclusion as to 
any ultimate outcome warranted.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).  


